UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-2510


BARTON CAREY,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:12-cv-03583-SAG)


Submitted:   June 26, 2014                 Decided:   July 14, 2014


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul R. Schlitz, Timothy E. Mering, MERING & SCHLITZ LLC,
Baltimore, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Alex S. Gordon, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Barton    Carey    appeals       the   magistrate       judge’s    order

upholding the Commissioner’s denial of Carey’s applications for

disability insurance benefits and supplemental security income,

and the denial of his motion to alter or amend the judgment. ∗                        We

have       thoroughly     reviewed   the     parties’     briefs,       administrative

record, and the materials submitted in the joint appendix, and

find       no   reversible      error.      Accordingly,        we    affirm   for   the

reasons stated by the district court.                      Carey v. Colvin, No.

1:12-cv-03583-SAG (D. Md. Sept. 6, 2013; Nov. 7, 2013).                               We

dispense        with     oral    argument    because      the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               AFFIRMED




       ∗
       The parties consented to proceed before a magistrate judge
pursuant to 28 U.S.C. § 636(c) (2012).



                                             2